Tietjens, /., dissenting: Contrary to the majority opinion, I think the finding should be that petitioner’s advances, when made, were proximately related to his business of promoting, organizing, and financing Wood Products, Inc., and that he was still engaged in that business when the debt became worthless. Accordingly, the debt was a business bad debt. I agree with the majority that the facts do not bear out the theory which petitioner stressed on brief, that his primary business was the promotion, etc. of businesses in the allied fields of wood construction and fabrication. Had that theory been substantiated, I have no doubt but that petitioner would have been entitled to deduct his loss. Vincent C. Campbell, 11 T. C. 510. I think a taxpayer can be engaged in the business of organizing, operating, and financing a single corporation as well as a number of corporations and that a taxpayer so engaged, as petitioner was here, should-be entitled to the same bad debt treatment as the taxpayer who finances and promotes several corporations. I respectfully dissent. Murdock, J., agrees with this dissent.